DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-10, the cited prior arts fail to disclose or suggest a control switch having an input configured to couple the second secondary coil and an output configured to capacitively couple to the RPS; and
a switch controller configured to:
upon sensing a secondary RF voltage applied to the second secondary coil in response to an RF voltage applied by RF power supply to the primary coil, enable the control switch to capacitively apply the secondary RF voltage to the RPS to ignite a plasma within the RPS, and
upon sensing a drop in plasma impedance when the plasma is ignited, disable the control switch to discontinue applying the secondary RF voltage to the RPS in combination with all other limitation in the claims.


a switch controller configured to:
upon sensing a secondary RF voltage applied to the second secondary coil in response to an RF voltage applied by RF power supply to the primary coil, enable the control switch to capacitively apply the secondary RF voltage to the RPS to ignite a plasma within the RPS, and
upon sensing a drop in plasma impedance when the plasma is ignited, disable the control switch to discontinue applying the secondary RF voltage to the RPS in combination with all other limitation in the claims.

Regarding to claims 18-20, the cited prior arts fail to disclose or suggest providing an RF source control circuit having an input and an output, the input of the RF source control circuit coupled to the primary RF power supply, the output of the RF source control circuit coupled to the RF generator, the RF source control circuit configured to: 
enable the RF generator to apply an ignition pulse to the RPS to ignite the plasma within the RPS upon sensing the primary RF output voltage exceeding a threshold voltage; and 
disable the RF generator to discontinue applying the ignition pulse to the RPS upon sensing a drop in plasma impedance when the plasma is ignited in combination with all other limitation in the claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713